DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-29, 31-37, and 41-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Snyder et al. (USPUB 2009/0212626).

As to Claim 27, Snyder discloses a modular battery pack system controllable to supply power to a motor load of an electric vehicle (EV), the modular battery pack system comprising (Figure 1A): a plurality of converter modules arranged in at least three cascades, each cascade comprising at least two converter modules coupled together, wherein the at least three cascades together output AC voltage signals of at least three different phases, and wherein each of the plurality of  converter modules comprises: a primary energy source; a secondary energy source; and switch circuitry; and a control system coupled with and configured to control the switch circuitry of the plurality of converter modules (Figure 1B and 1C), wherein, for each converter module of the plurality of converter modules, the switch circuitry is controllable by the control system to charge the primary or secondary energy source during regenerative braking of the EV (Paragraph 228 and 232).

As to Claim 29, Snyder discloses the modular battery pack system of claim 27, wherein each secondary energy source is a supercapacitor or an ultracapacitor (Paragraph 9).
As to Claim 31, Snyder discloses the modular battery pack system of claim 27, wherein the control system comprises: a local control device configured to output switch signals to the switch circuitry and configured to output state of charge (SOC) information about the primary energy source; and a master control device configured to use SOC information received from each local control device to generate and output control information to each of the local control devices to balance utilization of each primary energy source across the plurality of converter modules (Paragraph 109-111).
As to Claim 32, Snyder discloses the modular battery pack system of claim 27, wherein, for each converter module of the plurality of converter modules, the switch circuitry is controllable to supply power from the secondary energy source to supplement power provided by the primary energy source during acceleration of the EV (Figure 1C and Paragraph 113).
As to Claim 33, Snyder discloses the modular battery pack system of claim 27, wherein, for each converter module of the plurality of converter modules, the switch circuitry is controllable to charge the primary energy source during regenerative braking of the EV (Paragraph 69).
As to Claim 34, Snyder discloses the modular battery pack system of claim 27, wherein, for each converter module of the plurality of converter modules, the switch circuitry is controllable to charge the secondary energy source during regenerative braking of the EV (Paragraph 84-85).

As to Claim 36, discloses the modular battery pack system of claim 27, wherein, for each converter module of the plurality of converter modules, the switch circuitry is controllable to decouple both the battery and secondary energy source from the motor load of the EV (Paragraph 135 and 208).
As to Claim 37, Snyder discloses a modular battery pack system controllable to supply power to a motor load of an electric vehicle (EV), the modular battery pack system comprising: a plurality of converter modules arranged in at least three cascades, each cascade comprising at least two converter modules coupled together, wherein the at least three cascades together output AC voltage signals of at least three different phases, and wherein each of the plurality of converter modules comprises at least one energy source and switch circuitry; and a control system coupled with and configured to control the switch circuitry of the plurality of converter modules, wherein the control system is configured to control the switch circuity of each of the plurality of converter modules to pulse charge the at least one energy source (Figure 1A-1C, and Paragraphs 228 and 232).
As to Claim 41, Snyder discloses the modular battery pack system of claim 37, wherein the at least one energy source of each of the plurality of converter modules is a battery (Paragraph 83).
As to Claim 42, Snyder discloses the modular battery pack system of claim 41, wherein each of the plurality of converter modules comprises (1) a battery and (2) a supercapacitor or an ultracapacitor (Paragraph 9).

As to Claim 44, Snyder discloses the modular battery pack system of claim 37, wherein, for each converter module of the plurality of converter modules, the switch circuitry is controllable to charge the supercapacitor or ultracapacitor during regenerative braking of the EV (Paragraph 84-85).
As to Claim 45, Snyder discloses the modular battery pack system of claim 37, wherein, for each converter module of the plurality of converter modules, the switch circuitry is controllable to charge the at least one energy source during regenerative braking of the EV (Paragraph 69 and 84-85).
AS to Claim 46, Snyder discloses the modular battery pack system of claim 37, wherein the control system comprises: a local control device configured to output switch signals to the switch circuitry and configured to output state of charge (SOC) information about the at least one energy source; and a master control device configured to use SOC information received from each local control device to generate and output control information to each of the local control devices to balance utilization of the at least one energy source across the plurality of converter modules (Paragraph 109-11).

Allowable Subject Matter
Claims 30, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J GRANT whose telephone number is (571)270-5820. The examiner can normally be reached Monday - Friday 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571)272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT GRANT/Primary Examiner, Art Unit 2859